                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


ROVER PIPELINE, LLC,                          )         CASE NO. 5:17-CV-239
                                              )
                                              )
                      PLAINTIFF,              )         JUDGE SARA LIOI
                                              )
vs.                                           )
                                              )         MEMORANDUM OPINION
10.055 ACRES OF LAND, MORE OR                 )
LESS, IN ASHLAND COUNTY,                      )
                                              )
                     DEFENDANTS, et al.,      )

        Currently pending in this condemnation case concerning the property owned by

defendants Roger and Rita Dush (the “landowners”) are two motions in limine filed by plaintiff

Rover Pipeline, LLC (“Rover”): (1) motion to exclude the expert report and opinion testimony of

Barry Cavanna (“Cavanna”) (Doc. No. 755 [“Exp. Mot.”]); and (2) motion to exclude the

testimony of Rita Dush (Doc. No. 756 [“R. Dush Mot.”].) The motions are fully briefed. (Doc.

No. 765 [“Exp. Mot. Opp’n”]; Doc. No. 764 [“R. Dush Mot. Opp’n”].)

      I. BACKGROUND

        The condemned property that is the subject of the pending motions is part of a larger

condemnation action brought, pursuant to the Natural Gas Act (“NGA”), by Rover to

accommodate the construction of a pipeline through this judicial district. Both the pipeline

project and the landowners’ property have been the subject of several previous rulings, and

familiarity with these opinions is presumed. For purposes of framing the present motions,

therefore, it is sufficient to note that the present parcel being condemned consists of

approximately 7.528 acres of land in Wayne County, Ohio. The property is part of a larger tract
that totals more than 100 acres and upon which the landowners and/or related entities operate a

Christmas tree farm business, a retail boutique store, and a restaurant. The condemned property

includes a temporary construction easement and a smaller permanent easement.

        Because all issues relating to immediate possession have been resolved by the parties, the

only remaining issues are limited to the amount of compensation that is due the landowners. On

August 28, 2018, the Court conducted a hearing on the then-pending motions in limine. On

September 14, 2018, the Court issued a memorandum opinion ruling on those motions. (See Doc.

No. 737 [“MO”].) In a subsequent telephonic status conference, counsel discussed with the Court

the existing monitoring program put into place by the Federal Energy Regulatory Commission

(“FERC”) to mitigate the damage to agricultural land impacted by the construction of Rover’s

pipeline. (See Doc. No. 279-4 (Final Environmental Impact Statement [“FEIS”]); Doc. No. 760-1

(Rover Monitoring Plan) at 12671.) The Court instructed the parties to file trial briefs discussing

the impact of the monitoring program on the issues involving the present compensation

proceeding. (Doc. No. 760 (Rover Trial Brief [“Rover T.B.”]); Doc. No. 761 (Dush Trial Brief

[“Dush T.B.”]); Doc. No. 767 (Rover Trial Brief Reply [“Rover T.B.R.”]; Doc. No. 766 (Dush

Trial Brief Reply [“Dush T.B.R.”]).)

        The parties are scheduled to participate in a mediation session on January 4, 2019, before

a private mediator. A final pretrial conference is set for January 7, 2019, and the jury trial in this

matter—limited to the determination of compensation—is scheduled to begin on January 14,

2019.

   II. THE POST-CONSTRUCTION MONITORING PROGRAM

        Because the Court finds that the monitoring program adopted by the FERC impacts the

                                                  2
present in limine motions, it is necessary to briefly discuss the program’s contours. On February

23, 2015, Rover filed an application with the FERC under Section 7(c) of the NGA to construct

and operate the aforementioned interstate natural gas pipeline running through four states,

including Ohio. As part of its application, Rover filed an Agricultural Impact Mitigation Plan

(“AIMP”), outlining its plan to minimize the negative impact of the pipeline on the affected

property. (Doc. No. 559-4 (AIMP).)

        1.       The AIMP and FEIS

        Rover committed to compensating agricultural landowners “for a full 3 years (from the

start of construction) of productivity on lands impacted by construction.” (FEIS at 5690.1) It also

promised to continue to monitor crop yields for the first five years and compensate landowners if

yield reduction in the disturbed areas was higher than originally estimated. Finally, the AIMP

provided that Rover “would work with landowners to avoid or minimize impacts on specialty

crops, such as Christmas tree farms.” (Id. at 5719 (emphasis added).) According to the FEIS,

“[t]ypical mitigation measures [would] include topsoil segregation, decompaction, and

repair/replacement of irrigation and drainage structures.” (FEIS at 5690 (emphasis added); see

AIMP at 7700–01.)

        After conducting an independent environmental review, and after providing for notice

and a period for public comment, the FERC staff issued the FEIS. Included within the report was

the conclusion that the Rover pipeline would have some adverse and significant environmental


1
  Unless otherwise noted, all page number references are to the page identification number generated by the Court’s
electronic docketing system.




                                                        3
impact on the property through which the pipeline would run, but the report also concluded that

this impact would be reduced by the implementation of Rover’s proposed mitigation laid out in

its AIMP and the additional measures recommended by the FERC staff. (FEIS at 5380.)

Specifically, the FERC found that the negative environmental impact would be ameliorated by

the portion of Rover’s plan that provided for compensation to landowners for crop damage or

loss of production, and ongoing monitoring of affected agricultural areas following construction

to verify crop yields from the affected areas and return to yield productions similar to those

enjoyed in adjacent undisturbed areas. (Id. at 5719.)

        While generally satisfied with Rover’s AIMP, the FEIS was critical of Rover’s plan in

that it placed the burden on the landowner to monitor and report to Rover any crop yield

concerns. The FEIS recommended that, prior to construction, “Rover should file . . . a 5-year

post-construction monitoring program to evaluate crop productivity in areas impacted by the

construction of the” pipeline. (FEIS at 5690.) The monitoring program envisioned by the FEIS

put the onus on Rover to document any crop-related problems. Further, the FEIS provided that,

        [i]f crop yields in restored areas are not similar to or greater than those on
        adjacent undisturbed croplands, Rover would be required to develop and
        implement restoration measures in conjunction with appropriate agency personnel
        and landowners. Additionally, FERC staff would continue to conduct inspections
        and would impose enforcement or mitigation measures as necessary if after the
        end of 5 years FERC staff has determined not all restoration is satisfactory.

(Id.)

        On February 2, 2017, the FERC granted Rover’s application for a certificate conditioned

on Rover’s compliance with certain environmental conditions, including the filing of the five-

year monitoring program. (Doc. No. 279-2 (FERC Certification [“Cert.”]) at 5237.) Rover

subsequently filed its five-year monitoring program in which it committed to conducting surveys
                                                 4
of agricultural areas during each growing season for five years following construction. Under

this program, Rover also was required to notify the FERC of any crop-related problems and take

corrective actions to address these issues. (Rover Monitoring Plan at 12671.)

       2.      Application of the Monitoring Program

       “It is beyond dispute that the FERC has exclusive jurisdiction over the conditions of a

FERC certificate[.]” Am. Energy Corp. v. Rockies Express Pipeline LLC, No. 2:09-cv-284, 2009

WL 2148197, at *3 (S.D. Ohio July 14, 2009) (collecting cases). “Exclusive means exclusive,

and the Natural Gas Act nowhere permits an aggrieved party otherwise to pursue collateral

review of a FERC certificate in state court or federal district court.” Am. Energy Corp. v. Rockies

Express Pipeline LLC, 622 F.3d 602, 605 (6th Cir. 2010). Rover acknowledges that if it fails to

comply with conditions of the FEIS and the certificate, including the monitoring and restoration

of the affected property, this Court has jurisdiction under 15 U.S.C. § 717u to enforce those

conditions. See, e.g., Town of Dedham v. Fed. Energy Regulatory Comm’n, No. 15-12352-GAO,

2015 WL 4274884, at *2 (D. Mass. July 15, 2015) (noting that “[15 U.S.C.] § 717u is simply an

enforcement provision, not an open-ended grant of jurisdiction to the district courts”). Still, it

argues that, by seeking damages for the potential reduction in future crop yields that have not yet

occurred, the landowners are effectively attempting to bypass the conditions under which the

FERC certificate was issued.

       The landowners disagree, arguing that Rover’s monitoring program is inapplicable to the

landowners’ property because the monitoring program was limited to annual crops. In support,

they rely primarily upon the deposition testimony of Rover’s representative, Mark Vedral. In his

deposition, Vedral detailed the five-year Rover monitoring and mitigation plan, noting that,

                                                5
because Christmas trees have a ten-year growth cycle, they would not be accommodated by a

five-year plan. (Doc. No. 741-2 (Deposition of Mark Vedral [“Vedral Dep.”]) at 12209 (102).2)

The Court need not reach Rover’s argument that this testimony was taken out of context because

neither this Court nor the FERC is bound by Rover’s representative’s opinion as to the

applicability of the conditions of the FERC certificate.

        Instead, the Court looks to the language of the AIMP, the FEIS, and the FERC certificate.

While perhaps not models of clarity, these documents, taken together, demonstrate that the

landowners’ property was not excluded from the monitoring program. Beginning with the AIMP,

Rover’s plan defines agricultural land, in relevant part, as “[l]and used for cropland, hayland,

pasture land, managed woodlands . . . [and] land on which farm buildings are located[.]” (AIMP

at 7696.) The AIMP further defines “cropland” as “[l]and used for growing row crops, small

grains, . . . and Christmas trees[.]” (Id. (emphasis added).) The FEIS, in turn, does not exclude

Christmas trees from its discussion of crops. Under the heading of “Organic Farm Lands and

Specialty Crops,” the FEIS notes that the “[t]he Rover pipeline would cross two Christmas tree

farms[,]” as well as an organic cattle farm. (FEIS at 5695.) While the FEIS recommended that

Rover file a separate mitigation plan for the organic farm, it made no such separate provision for

the Christmas tree farms. (Id.) In light of the fact that the FERC understood that the pipeline

crossed two Christmas trees farms, it could have, as it had with the organic farm, singled out




2
  Because the deposition transcript is printed in a four to a page format, the Court also provides the page number
assigned by the transcribing court report in parenthesis.
                                                        6
these properties for different consideration.3 It chose not to do so. In the absence of any

indication that the FERC intended to exclude Christmas tree farms from Rover’s mitigation and

monitoring obligations, the Court finds that the monitoring program, adopted by the FERC,

applies to the subject property.

    III. MOTION IN LIMINE STANDARD

        Although not explicitly authorized by the Federal Rules of Evidence or the Federal Rules

of Civil Procedure, the practice of ruling on motions in limine “has developed pursuant to the

district court’s inherent authority to manage the course of trials.” Luce v. United States, 469 U.S.

38, 41 n.4, 105 S. Ct. 460, 83 L. Ed. 2d 443 (1984). Motions in limine allow the court to rule on

evidentiary issues prior to trial in order to avoid delay and focus pertinent issues for the jury’s

consideration. See United States v. Brawner, 173 F.3d 966, 970 (6th Cir. 1999); Jonasson v.

Lutheran Child & Family Servs., 115 F.3d 436, 440 (7th Cir. 1997).

        Courts should exclude evidence on a motion in limine only when it is clearly

inadmissible. Ind. Ins. Co. v. Gen. Elec. Co., 326 F. Supp. 2d 844, 846 (N.D. Ohio 2004). If the

court is unable to determine whether certain evidence is clearly inadmissible, it should defer

ruling until trial so that questions of foundation, relevancy, and potential prejudice can be

evaluated in proper context. Id. Ultimately, the determination whether to grant or deny a motion

in limine is within the sound discretion of the trial court. Goldman v. Healthcare Mgmt. Sys.,

3
 In fact, the only distinction the FEIS makes for a tree crop appears in the beginning of the discussion of Rover’s
mitigation and monitoring duties, noting that “[c]rops, other than trees, would be allowed to be cultivated within
both the construction and permanent rights-of-way once construction has been completed.” (Id. at 5690 (emphasis
added).) If anything, this language further demonstrates that the FERC treated “trees” as crops for purpose of the
certificate.




                                                        7
Inc., 559 F. Supp. 2d 853, 858 (W.D. Mich. 2008) (citing United States v. Certain Lands

Situated in the City of Detroit, 547 F. Supp. 680, 681 (E.D. Mich. 1982)). In limine rulings are

preliminary, and the district court may change its ruling at trial for any reason it deems

appropriate. United States v. Yannott, 42 F.3d 999, 1007 (6th Cir. 1994).

    IV. MOTION TO EXCLUDE EXPERT TESTIMONY

         Rover seeks an order excluding the expert reports and opinion testimony of the

landowners’ soil expert, Barry Cavanna. According to the record, Cavanna visited the subject

property on two separate occasions—once before and a second time after the pipeline

construction—for the purpose of extracting soil samples. He used a backhoe to extract the soil on

his first visit and used a hand-held auger to extract the soil the second time. (Doc. No. 755-1

(Deposition of Barry Cavanna [“Cavanna Dep.”]) at 12415–17.4) Following each visit, he

produced a report containing the results of his analysis of the soil. The first report, dated October

14, 2016, contained no opinions but listed the results of his soil analysis. The report also outlined

certain preventative measures that could be taken to reduce the compaction of the soil from

pipeline construction. (Doc. No. 755-2 (Cavanna 2016 Report) at 12467.) The second report,

dated September 10, 2018, contained the results of his post-construction soil analysis. (Doc. No.

755-3 (Cavanna 2018 Report).) The report found “serious compaction” of the soil in the

disturbed areas and offered the opinion that Cavanna’s recommendations for soil compaction

minimization had not been followed.5 (Id. at 12472–73.)

         Rover’s motion is governed by Rule 702 of the Federal Rules of Evidence. Rule 702



4
 Cavanna testified that he elected to use the auger on his return visit because he did not want to risk using a backhoe
near the underground pipeline, itself. (Id. at 12417.)
                                                          8
states:

          A witness who is qualified as an expert by knowledge, skill, experience, training,
          or education may testify in the form of an opinion or otherwise if: (a) the expert’s
          scientific, technical, or other specialized knowledge will help the trier of fact to
          understand the evidence or to determine a fact in issue; (b) the testimony is based
          on sufficient facts or data; (c) the testimony is the product of reliable principles
          and methods; and (d) the expert has reliably applied the principles and methods to
          the facts of the case.

Fed. R Evid. 702. Rover maintains that Cavanna’s testimony fails to satisfy the third (and

presumably fourth) element necessary under Rule 702. It claims that Cavanna’s methods are

unreliable because Cavanna purportedly used “two different methodologies to prepare a ‘before

and after’ analysis” by collecting the first sample with a backhoe and the second sample with an

auger.6 (Expert Mot. at 12390.)

          However, the Court finds that Cavanna’s testimony fails to qualify under Rule 702 for the

more fundamental reason that it will not “help the trier of fact . . . to determine a fact in issue[.]”

Fed. R. Evid. 702. The only issue before this Court is the “just compensation” that is owed to the

landowners for any diminution in market value and any associated damages. Cavanna opines in

his 2018 report that the post-construction soil was seriously compacted. (Cavanna 2018 Report at

12473.) Yet, the FEIS envisions Rover’s post-construction mitigation measures to include

5
 The landowners do not suggest that Rover was aware of or was required to adopt Cavanna’s recommendations for
soil compaction minimization.
6
 It is unlikely that this and the other cited deficiencies in Cavanna’s reports would justify exclusion under Rule 702.
For example, while Cavanna used a different “method” for collecting his “before” and “after” soil sample, Rover
does not challenge the reliability of either method. Moreover, Cavanna testified that the method he used for
analyzing each soil sample was the same. (Cavanna Dep. at 12415–16.) Ultimately, any questions raised by the
different soil extraction procedures would go to the weight and not the admissibility of such testimony. See, e.g.,
Powell v. Tosh, 942 F. Supp. 2d 678, 689 (W.D. Ky. 2013) (finding difference in “before” and “after” valuation
methods did not render expert testimony unreliable), adhered to on denial of reconsideration, No. 5:09-CV-00121-
TBR, 2013 WL 1878934 (W.D. Ky. May 3, 2013)). Rather, “[v]igorous cross-examination, presentation of contrary
evidence, and careful instruction on the burden of proof are the traditional and appropriate means of attacking shaky
but admissible evidence.” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 596, 113 S. Ct. 2786, 125 L. Ed. 2d
469 (1993).
                                                          9
decompaction of the soil, and there is no way to know at this time if those measures will be

ineffective. (FEIS at 5690; see AIMP at 7700–01.) In fact, Cavanna testified in his deposition

that decompaction might be possible. (Cavanna Dep. at 12446.7) Until such time that the results

of these measures can be evaluated, there is no way to determine whether compaction of the soil

will adversely affect the market value of the property.8 As such, information and expert

testimony on the current compaction of the soil will not aid the jury in their determination of just

compensation, and the testimony is subject to exclusion. Rover’s motion is GRANTED.

       V. MOTION TO EXCLUDE RITA DUSH’S TESTIMONY

           Rover also seeks to exclude the lay testimony of Rita Dush. In her deposition, Rita Dush

testified that she believed that, prior to the pipeline construction, a willing buyer would have paid

1.1 million dollars, reasoning that a buyer would recoup the purchase price within two Christmas

tree growth cycles (twenty years), based on the likely generation of $500,000 in income from

each tree cycle. (Doc. No. 757 (Deposition of Rita Dush [“R. Dush Dep.”]) at 12608–10.) She

further opines that, following the pipeline construction, the property have been devalued to zero

because she believes that Christmas trees, and especially the farm’s prized Fraizer Fir trees, will

never again be able to grow on the temporary or permanent easement. (Id. at 12616–17.) While

generally acknowledging the right of a landowner to offer opinion testimony as to the fair market

value of condemned property, Rover argues that Rita lacks the qualifications to offer an income

approach to valuation. Rover notes that Rita readily acknowledged that she is not a trained


7
   Cavanna testified that there is no way to fully restore soil to its pre-compaction condition. (Cavanna Dep. at
12445.) Nonetheless, he also testified that decompaction “might be possible if it is done under suitable conditions. If
it is not moist and to the proper depths and things. Again, as long as the original soil is still there that hasn’t been
excavated.” (Id. at 12446.)
8
    Indeed, until future crop yields can be measured, it is unknown whether these measures will even be necessary.

                                                           10
accountant, and further notes that she has no information on the going market rate for similar

Christmas tree farms.

       Like the law in many states, Ohio law recognizes an exception to the general rule that one

must be qualified as an expert before offering opinion testimony as to the value of property.

Owner-opinion testimony is an estimate of the property’s value and is admissible “although [the

owner’s] knowledge on the subject is not such as would qualify him to testify if he were not the

owner.” Smith v. Padgett, 513 N.E.2d 737, 740 (Ohio 1987) (quotation marks and emphasis

omitted). The “owner-opinion” rule presumes that owners of personal or real property are

“generally quite familiar with their property and its value,” and are “permitted to testify on value

by virtue of their ownership alone.” Tokles & Son, Inc. v. Midwestern Indemn. Co., 605 N.E.2d

936, 940 (Ohio 1992).

       However, as the Tenth Circuit has observed, “the owner’s qualification to testify does not

change the ‘market value’ concept and permit him to substitute a ‘value to me’ standard for the

accepted rule, or to establish a value based entirely upon speculation.” United States v Sowards,

370 F.2d 87, 92 (10th Cir. 1966); see also Baumer v. Franklin Cty. Distilling Co., 135 F.2d 384,

390 (6th Cir. 1943) (noting that Ohio law does not permit recovery of speculative damages);

MADFAN, Inc. v. Makris, 86 N.E.3d 707, 714 (Ohio Ct. App. 2017) (reversing jury award of

speculative damages); Dir. of Highways v. Lordstown Realty Co., 262 N.E.2d 570, 580 (Ohio Ct.

App. 1970) (“The limitations on the right to damages resulting from the exercise of the power of

eminent domain are that such damages must be actual and not merely speculative or

contingent[.]”).

       Applying the owner-opinion rule, Ohio courts have permitted property and business

                                                11
owners to offer opinions based upon an income approach, as well as upon a personal valuation of

the damage to the residu3 resulting from the condemnation. See, e.g., Worthington City Sch. Bd.

of Educ. v. Franklin Cty. Bd. of Revision, 17 N.E.3d 537, 544 (Ohio 2014) (holding that an

employee of a corporate affiliate could give opinion testimony based on income method of

valuation); Cuyahoga Cty. Bd. of Comm’rs v. McNamara, No. 95833, 2011 WL 2519514, at *2–

5 (Ohio Ct. App. June 23, 2011) (permitting property owner to testify that, in her opinion, her

property lost $40,000 in value because the county removed trees from her front lawn). In the

present case, Rita Dush is the President and Secretary of Pine Tree Holdings, the portion of the

business that grows and sells Christmas trees. (R. Dush Dep. at 12586.) She testified that she

based her pre-construction valuation on her understanding of the number of trees that could be

grown and generated for sale from the approximately seven and one-half acres of affected land,

and the amount of income the sale of those trees would generate. (Id. at 12608–12.) Such before-

construction valuation testimony would appear to fall within the owner-opinion rule, as it is

grounded in the knowledge Rita gained through her personal experience with her property and

the related tree farm business.

       Nevertheless, her testimony is still subject to exclusion because her after-construction

valuation relies on conjecture and speculation that her property will never again grow Christmas

trees. Notwithstanding the fact that her own soil expert has testified that decompaction and

rehabilitation of the soil is possible, Rita Dush speculates that Rover’s mandated monitoring and

remediation efforts will fail and that future crop yields will be negatively impacted. While a

reduction in crop yield can result in a corresponding drop in market value, it remains to be seen

whether crop yields will be affected (or whether Rover’s mandated remediation efforts to correct

                                               12
any such deficiencies will be ineffective). Accordingly, any opinion that the property will be

devalued as the result of potential future crop reductions would be steeped in speculation.

       This testimony would also be irrelevant and subject to exclusion, under Fed. R. Evid. 401

and 402, because the landowners already have a complete remedy for any possible reduction in

the productivity of the land due to the condemnation. At trial, the jury will be limited to

awarding the property owners “the value of the land taken and . . . [the] damages to the residue

of the property.” See Am. Energy Corp., 622 F.3d at 606-07 (citing City of Norwood v. Forest

Converting Co., 476 N.E.2d 695, 700 (1984)). Given the fact that Rover is obligated by the

FERC certificate to remediate and compensate for any reduction in future crop production, an

award now for possible crop reduction would amount to an impermissible windfall. Should

Rover fail to meet its obligations under the certificate, the landowners may seek enforcement

under the Natural Gas Act. See 15 U.S.C. § 717u (“The District Courts . . . shall have exclusive

jurisdiction of violations of this chapter . . .[and] to enforce any liability or duty created by” the

statute.) Because the jury would not be permitted to award damages for any possible future

failings by Rover under the certificate, Rita Dush’s prediction that Rover will be unable to meet

its remediation obligations would not constitute evidence “of consequence in determining the

action.” Fed. R. Evid. 401. Therefore, it is subject to exclusion under Rule 402.

       While Rita Dush is permitted to offer competent opinion testimony as to the valuation of

her property, she will not be permitted to offer testimony based on an income approach for future

crops. To this extent, Rover’s motion to exclude such testimony is GRANTED.




                                                 13
   VI. PRIOR RULING

       Such a ruling also requires the Court to revisit its prior in limine rulings. See Yannott, 42

F.3d at 1007 (noting that in limine rulings are preliminary and subject to change). As previously

noted, the Court did not have the benefit of the parties’ briefing on the applicability of the FERC

mandated monitoring and remediation program when it issued its September 14, 2018 decision

denying the landowners’ motion to exclude the expert testimony of Rover’s arborist, Alan

Klonowski. (MO at 12160; see Doc. No. 695 (Dush Mot. to Exclude).) Because the Court has

determined that testimony on the likely success of Rover’s remediation efforts would be

speculative and irrelevant, Klonowski’s opinion that Rover’s site restoration process will return

the land “to the production of high quality Fir Christmas Trees” is also subject to exclusion.

       Therefore, the Court REVERSES its prior decision and GRANTS the landowners’

motion (Doc. No. 695) to exclude the testimony of Rover’s arborist

   VII.        CONCLUSION

       For the foregoing reasons, Doc. Nos. 695, 755, and 756 are GRANTED. This case shall

proceed to trial on January 14, 2019, at which time the jury will hear relevant testimony on and

be permitted to enter an award representing the value of the fair market value of the property

taken and the damages to the residue, which, in this case, will be limited to any reduction in the




                                                14
fair market value to the fee and damages for the lost tree crop on the property at the time of the

taking.

          IT IS SO ORDERED.



Dated: December 28, 2018
                                              HONORABLE SARA LIOI
                                              UNITED STATES DISTRICT JUDGE




                                               15
